Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Detailed Action 
This is in response to the amendment filed 07/21/2020.
Allowable Subject Matter
Claims 3-7, 13-16, 19 are  objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  claim 3 recites in that the downstream end (2) of said sheath (2) and the downstream end of said suction tube(s) (3) are connected to the distal end of said first guide tube, the proximal end of said first guide tube comprising a second connecting piece (12b) capable of being fixed in a reversible manner to the distal end of a second rigid guide tube (13) of an introducer device (10) for the introduction of the protective device upstream of the anastomosis site and capable of then being fixed in a reversible manner to a said anvil (8) for carrying out the anastomosis. Claim 13 recites characterized in that the distal end of said first guide tube (12) is closed by a flexible retaining element (12a) capable of retaining said protective device (5) inside said first guide tube in the absence of a thrust inside said first guide tube by a pusher rod stop (15a), said retaining element being capable of deforming elastically and allowing the exit of said protective device (5) under the effect of said thrust by said pusher rod stop.
Claim 14 recites characterized in that it comprises a said protective device (5) and an introducer (10) capable of allowing the anchor element (1) of the protective device (5) to be implanted upstream of the anastomosis site, said introducer (10) comprising a handle (14) fixed and/or capable of cooperating with the next two parts of the introducer: (b1) a said first guide tube (12) within which said stent is held in radial compression near the distal end of said first guide tube, the proximal end of said first guide tube being fixed to a second rigid guide tube (13) integral with said handle, and (b2) a pusher (15) comprising a pusher rod (15a) deformable in curvature with respect to its longitudinal axis (XX′) and a said pusher stop (15b) at the distal end of the pusher rod, extending from the handle inside said second rigid guide tube (13) and said first guide tube (12), the proximal end of said pusher rod (15a) being adapted to cooperate with said handle by manually controlling a relative translation of said pusher rod with respect to the first guide tube.
Claim 15 recites characterized in that the pusher rod (15a) is a spiral rod formed of a steel wire wound helically along a virtual longitudinal axis (XX') with coaxial contiguous turns of the same diameter, the diameter of the contiguous turns forming a deformable rod capable of being deformed in curvature with respect to said longitudinal axis to allow it to adopt a curvature to form a 90.degree. bend.
Claim 16 recites wherein said first guide tube, or said first connecting piece, comprises a reversible fixing means to enable the proximal end to be reversibly fixed to said anvil.
Claim 19 recites wherein the first guide tube, or said first connecting piece, comprises a reversible fixing means, such that said proximal end is capable of being fixed in a reversible manner to said anvil.
The Office agrees the art of record fails to teach or suggest these features.
Claim(s) 1, 8-12, 18 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by U.S. Patent Publication Number 2008/0195226 (Williams et al.)
Regarding claim 1,  Williams et al. discloses as shown in Figures 1a-2e, a surgical device consisting of a ready-to-use assembly capable of performing an anastomosis a in the intestine with an anvil and a circular stapler and protecting said anastomosis in the intestine comprising: (a) a protective device (implant 10, see paragraph [0048]) comprising an anchor element consisting of at least one stent (anchor 12, see paragraph [0048]) capable of being temporarily anchored to the inner wall of the intestine upstream of the anastomosis and a flexible sheath (flexible sleeve 14, see paragraph [0106]), at least the upstream end of which is fixed to said stent, said sheath being capable of extending downstream of said anchor element and downstream of said anastomosis in order to allow said anastomosis to be protected, and (b) at least a first tube, called first guide tube (outer sheath 20, see paragraph [0053]), said stent being held in radial compression inside said first guide tube, preferably at a distal end of said first guide tube, said first guide tube being part of (by being disposed over its outer surface) a guide tube of an introducer device (inner sheath 22, see paragraph [0053]) or being reversibly attachable to an introducer device, said first guide tube being deformable in curvature with respect to its longitudinal axis, characterized in that said flexible sheath is stored, preferably folded, inside said first guide tube, the downstream end of said sheath being connected (by being disposed within the lumen, the outer surfaces of sheath 14 are connected to inner surface of outer sheath through contact) to said first guide tube or to a first connection piece independent of said first guide tube, said sheath being able to be deployed downstream of said stent by withdrawing the proximal end of said first guide tube or espectively to said first connection piece to which it is fixed. 
The Office interprets Williams et al. discloses as disclosing the limitations of claim 8-12, 18 because it refers to an optional alternative limitation (the first connecting piece), and since Williams et al. discloses the alternative, it necessarily anticipates it. 
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim 1 is/are rejected under 35 U.S.C. 103 as being unpatentable over U U.S. Patent1 Publication Number 2004/0107004 (Levine et al.) in view of U.S. Patent Publication Number 5,405,308 (Gianotti)
Regarding claim 1 Levine et al. discloses as shown in Figures 2, 14A-15  a surgical device consisting of a ready-to-use assembly capable of performing an anastomosis (101) in the intestine with an anvil (8) and a circular stapler (9) and protecting said anastomosis in the intestine comprising: (a) a protective device (5) comprising an anchor element (stent 208, see paragraph [0059]) consisting of at least one stent capable of being temporarily anchored to the inner wall of the intestine upstream of the anastomosis and a flexible sheath (sleeve 202, see paragraphs [0058], [0060]), at least the upstream end of which is fixed to said stent, said sheath being capable of extending downstream of said anchor element and downstream of said anastomosis in order to allow said anastomosis to be protected, and (b) at least a first tube (outer sheath 1202, see paragraph [0088])), capable of being called first guide tube, said stent  being held in radial compression inside said first guide tube; at a distal end of said first guide tube; see Figure 15;  said first guide tube being capable of deforming in curvature with respect to its longitudinal axis (XX′), characterized in that said flexible sheath is stored, folded, inside said first guide tube;  see paragraph [0094]; the downstream end of said sheath being connected to said first guide tube (because the sheath 202 is within outer sheath 1202), said sheath (202) being able to be deployed downstream of said stent by withdrawing the proximal end of said first guide tube (1202), an introducer device (inner sheath 1226) the introducer device comprises a handle (handle 1600, see paragraph [0099]) fixed or capable of coopring with the first guide tue within the stent, the proximal end of the first guide  .
Levine fails to disclose said first guide tube being part of a guide tube of the introducer device (10) or being reversibly attachable to the introducer device (10).
Gianotti, from a related filed of endeavor teaches a similar device as shown in Figure 3, where  said first guide tube (outer catheter shaft 3, see col. 7, lines 40-70) being reversibly attachable to an introducer device (tip 10, see col. 9, lines 15-23) for the purpose of sealing a stent within the guide tube.
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed to modify the device disclosed by Levine such that a tip with a shoulder was attached to inner sheath 1226 and positioning the sleeve 202 such that it was reversibly attachable to the inner sheath 1226 via the tip in order to seal a stent within the guide tube, a pusher comprising a pusher rod.


Claims 2, 17 is/are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent Publication Number 2008/0195226 (Williams et al.) in view of U.S. Patent Publication Number 2014/0222039 (Khosrovaninejad)
Regarding claims 2, 17 Williams fails to disclose the protective device (5) comprises at least one suction tube (3), , each said suction tube being capable of extending outside said stent downstream thereof, an open end of said suction tube opening inside the stent into a vacuum chamber (4) defined between the inner wall of the stent and an inner film (covering the inner wall of the stent, preferably said film constituting an extension of said flexible sheath (2), characterized in that each said suction tube (3) is arranged, preferably folded or wound helically, inside said first guide tube (12), the downstream end (3b) of each said suction tube (3) being connected to said first guide tube (12) or to a said first connecting piece (11), each said suction tube (3) being adapted to be deployed downstream of said stent by the withdrawal of said anvil reversibly fixed to the proximal end of said first guide tube (12) or respectively to said first connecting piece (11). 
Khosrovaninejad, from the same field of endeavor teaches a similar protective device as shown in Figure 1, where the protection device includes  at least one flexible tube (injection-suction tube 6, see paragraph [0180]), each said suction tube being capable of extending outside said stent downstream thereof, an open end of said suction tube opening inside the stent into a vacuum chamber (suction chamber 5, see paragraph [0194]) defined between the inner wall of the stent and an inner film (film, see paragraph [0018]) covering the inner wall of the stent, preferably said film constituting an extension of said flexible sheath, characterized in that each said suction tube is arranged, preferably folded or wound helically, inside said first guide tube (outer sheath, see paragraph [0047]) the downstream end of each said suction tube being connected to said first guide tube or to a said first connecting piece, each said suction tube being adapted to be deployed downstream of said stent by the withdrawal of said anvil reversibly fixed to the proximal end of said first guide tube (12) or respectively to said first connecting piece, for the purpose of sucking up digestive secretions and avoid air accumulating in the stomach during the post-operative stage, wherein said at least one suction tube is folded or wound helically inside said first guide tube. See paragraphs [0043], [0210]
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention to modify the complex surgical device disclosed by Williams to include the at least one suction tubes disclosed by Khosrovaninejad such that the protective device (5) at least one suction tube (3), said suction tube being capable of extending outside said stent downstream thereof, an open end of said suction tube opening inside the stent into a vacuum chamber (4) defined between the inner wall of the stent and an inner film (covering the inner wall of the stent, preferably said film constituting an extension of said flexible sheath (2), characterized in that each said suction tube (3) is arranged, preferably folded or wound helically, inside said first guide tube (12), the downstream end (3b) of each said suction tube (3) being connected to said first guide tube (12) or to a said first connecting piece (11), each said suction tube (3) being adapted to be deployed downstream of said stent by the withdrawal of said anvil reversibly fixed to the proximal end of said first guide tube (12) or respectively to said first connecting piece (11) in order to suck up digestive secretions and avoid air accumulating in the stomach during the post-operative stage.
Response to Arguments

The applicant’s arguments with respect to the rejection of claims 1-15  under 35 USC 112, second paragraph and claims 14, 15 under 35 USC 112, fourth paragraph have been considered and are persuasive. The prior rejection of claims 1-15  under 35 USC 112, second paragraph and claims 14, 15 under 35 USC 112, fourth paragraph have been withdrawn.
Applicant’s arguments, see pages 12-14, filed 07/21/2022, with respect to the rejection of claims 1, 14 under Khosrovaninejad have been fully considered and are persuasive.  The rejection of claims 1, 14 under Khosrovaninejad have been withdrawn. 
The applicant’s arguments with respect to the rejection of claims 1, 8-12 under Williams, see pages 14-16 have been considered, but are not persuasive.
The applicant argues Williams does not disclose a device adapted for performing an anastomosis in the intestine, and protecting the anostosis in the intestine.
In response, the Office respectfully disagrees. Williams does not characterize their device in such a manner. The applicant’s specification describes a device adapted for performing an anastomosis in the intestine, and protecting the anostosis in the intestine as including a protective device including a stent, a sheath, and a tube. See pages 24-26 of the speciation. Williams discloses the exact same structure. See the rejection of claim 1.  Function follows structure.  Since the structural limitations (i.e., protective device including a stent, a sheath, and a tube) are met by the reference, then it may be reasonably concluded that the functional limitations are also met. This interpretation is further supported by Williams in paragraph [0078] which states the specification should be read in a limiting manner. 
The applicant has not identified as single structural feature in Williams which would make it incompatible with performing an anastomosis in the intestine, and protecting the anostosis in the intestine. Since Williams discloses the same structure the applicant describes as configured to perform an anastomosis in the intestine, and protecting the anostosis in the intestine, it follows that one of ordinary skill in the art would understand the device disclosed capable of performing an anastomosis in the intestine, and protecting the anostosis in the intestine if it were used in same manner.
The applicant then argues Williams fails to disclose a flexible sheath folded inside a guide tube being a part of a guide tube of an introducer device or being reversibly attached .to an introducer device.
In response, the Office respectfully disagrees. Claim 1 does not recite the flexible sheath folded inside the guide tube. It recites the flexible sheath is folded inside the first guide tube. In this case, the Office is interpreting outer sheath 20 as the first guide tube. It’s clear in Figure 2b, sheath 14 is folded inside the first guide tube (20).

    PNG
    media_image1.png
    217
    476
    media_image1.png
    Greyscale

The applicant’s that the Office’s position is that sheath 22 correspond to sheath 20. In response, the Office respectfully disagrees. That is not the position of the Office. The Office considers sheath 20 to be a part of an introducer device in the form of sheath 20 because it is disposed over it.	The applicant notes that elements 20, 22 are disclosed as independent and does not suggest element 20 corresponds to a guide tube of an introducer device. In response, the Office respectfully disagrees. Element 20 is a tube and it is described as guiding things. It remains the position of the Office that it is fairly and reasonably interpreted as a guide tube because it is in line the plain and ordinary meaning of the terms and is not inconsistent with the specification.
The applicant has not explained why outer sheath 20 cannot be considered to be reversibly attached to inner sheath 22 because inner sheath is described as being reversibly disposed in the lumen of outer sheath 20.
Claim 1 does not require the first guide tube to be a part of an introducer device. This is recited in the alternative relative to the first guide tube being reversible attached to an introducer device. 
Claim 1 one does not specify the means of reversible attachment and thus the temporary attachment disclosed by Williams cannot be considered distinguishable.
The applicant argues in Williams the anchor is positioned inside outer sheath 20 while the sleeve is positioned inside the inner sheath whereas claim 1 recites the stent and sheath are both positioned in the same guide. In response, the Office respectfully disagrees. Claim 1 recites the stent and sheath are positioned within the first guide tube. The Office considers outer sheath 20 to be the first guide tube. Figure 2b clearly shows the stent and sheath disclosed by Williams to be within outer sheath 20 which corresponds to the claimed first guide tube.
The applicant argues because Williams disclose in one use fluid directs how sleeve 14 extends it does not disclose it is able to be deployed downstream of the stent by the withdrawal of the proximal end of the sheath. The applicant argues Williams discloses sheath 20 remains fixed and that sheath 14 is deployed due to the passage of fluids. In response, the Office respectfully disagrees. When something is considered “deployed” is relative. The Office interprets Williams as disclosing flexible sleeve 14 being able to be deployed downstream of said stent by withdrawing the proximal end of said first guide tube (20) or espectively to said first connection piece to which it is fixed because it is able to be extended by hand in any direction after the guide tube 20 is withdrawn. It would necessarily be the case that it would be capable of being deployed downstream of the stent. Claim 1 does not specify how the flexible sheath is deployed downstream the stent, as side from the first guide tube 20 being removed (which is exactly what Williams discloses). Accordingly, manual manipulation of the flexible sleeve 14 such it was down stream of the stent, or withdrawing first guide tube 20 while hold the stent in place while fluids deployed sheath 14 are two ways flexible sleeve 14 disclosed by Williams meets the limitations recited in claim 1 and are not addressed by the arguments of the applicant.
The applicant further argues Willlaims does not disclose sheath 20 is deformed in curvature with respect to its longitudinal axis. In response, the office respectfully disagrees Williams discloses sheath 20 is configured to navigate the small intestine; See paragraph [0054]; which would necessarily require it to deform to accommodate the twists and turns of the lumen. Figure 16 of Williams shows the sheath is deformable with respect to its longitudinal axis.

    PNG
    media_image2.png
    265
    644
    media_image2.png
    Greyscale

The applicant argues the current applicant describes the guide tube as made of a semi-fleixble tube made of elastomer being able to adopt a 90 degree external curve. In response, the Office will note these are limitations which are not in the claim. Thus, whether or Williams discloses such a configuration is of little relevance. 
Regarding claim 2, the applicant argues Williams cannot be considered prior art because it does not relate to a device capable of performing an anastomosis in the intestines and protecting it because none of them disclose or suggest developing a device for performing an intestinal anastomosis to be introduced before the realization of the anastomosis. In response, the Office respectfully disagrees. As explained above, Williams discloses the exact same structure (anchor, sheath, first guide tube, introducer device) as the applicant describes as capable of performing an anastomosis in the intestines and protecting it.  The applicant has fails to demonstrate any structure not disclosed in Williams which would make which is recited in the claim related to performing an anastomosis in the intestines and protecting it.
“When the PTO shows a sound basis for believing that the products of the applicant and the prior art are the same, the applicant has the burden of showing that they are not.” In re Spada, 911 F.2d 705, 709, 15 USPQ2d 1655, 1658 (Fed. Cir. 1990).
The applicant further argues the implementation of the suction tube disclosed in Khosrovaninejad would not allow to obtain a device such as the one from claim 2 because the sheath is neither permeable or perforated. In response, the Office respectfully disagrees. Willaims discloses sheath 14 is made of a material which materials is capable of being absorbed through, which necessarily means it is permeable.
The applicant further argues using the suction tubes disclosed by Khosrovaninejad would cause the collapse of the walls of the digestive tract. In response, the Office respectfully disagrees. Khosrovaninejad does not disclose is a danger and there is nothing to suggest that would happen the suction tubes were added to the device disclosed by Williams.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RICHARD G LOUIS whose telephone number is (571)270-1965.  The examiner can normally be reached on Monday – Friday, 9:30 am – 6 pm.
If attempts to reach the examiner by telephone are unsuccessful, please contact the examiner’s supervisor, Jackie Ho at 571-272-4696.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
If there are any inquiries that are not being addressed by first contacting the Examiner or the Supervisor, you may send an email inquiry to TC3700_Workgroup_D_Inquiries@uspto.gov.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/RICHARD G LOUIS/Primary Examiner, Art Unit 3771